PD-1134-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 8/31/2015 7:40:40 PM
                                                                        Accepted 9/1/2015 12:55:39 PM
                                                                                        ABEL ACOSTA
                CRIMINAL APPEAL CASE NO.             ________________                           CLERK
                 4TH COURT OF APPEALS NO. 04-14-00532-CR


PAUL AGUILAR                              §                    IN THE COURT OF
                                          §
VS.                                       §                    CRIMINAL APPEALS
                                          §
THE STATE OF TEXAS                        §                    AUSTIN, TEXAS


               FIRST MOTION FOR EXTENSION OF TIME TO FILE
             PETITION FOR WRIT OF DISCRETIONARY REVIEW


        NOW COMES APPELLANT, PAUL AGUILAR and submits to this Honorable
Court his Motion for Extension of Time to File Petition for Writ of Discretionary Review,
and in support thereof would show:


        1.    Appellant was convicted by a jury of the felony offense of CONTINOUS
SEXUAL ABUSE OF A CHILD, alleged to have been committed sometime between 12-
01-07 and 12-01-10. Appellant was indicted June 24, 2013.


        2.    On July 1, 2014, Appellant was sentenced on to serve a term of fifty years
confinement in the Texas Department of Criminal Justice Institutional Division.


        3.    A timely Notice of Appeal was filed, and the Appellant’s direct appeal to
the Honorable Fourth Court of Appeals was denied by Memorandum Opinion on July 15,
2015.


        4.    The Petition for Writ of Discretionary Review was therefore due thirty (30)
days later, on August 15, 2015. Now, within fifteen (15) days of that date, Appellant
moves for an extension of time to file his Petition for Writ of Discretionary Review.
                                              1
        5.    There have been no prior Motions for Extension of time to file the Petition
for Writ of Discretionary Review.


        6.    Appellant requests a thirty day extension of the August 15, 2015, deadline.
A thirty day extension would extend the deadline to September 16, 2015.


        7.    During the time between the Fourth Court’s Opinion and the due date for
the Petition for Writ of Discretionary Review, undersigned counsel tried a matter to a
hung jury in the United States District Court for the Western District of Texas. He also
prepared multiple state court cases for other trial settings that fell through, and attended
dozens of routine court settings.


        8.    This Motion is not brought for purposes of delay, but so that justice may be
done.


        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be
granted and that the time period for filing the Petition for Writ of Discretionary Review
be extended until September 16, 2015.
                                                   Respectfully Submitted,
                                                   /s/
                                                   _____________________________
                                                   PATRICK B. MONTGOMERY
                                                   SBN 14295350
                                                   111 Soledad, Suite 300
                                                   San Antonio, TX 78205
                                                   (210) 225-8940
                                                   (978) 285-4664 Telecopier
                                                   ATTORNEY FOR APPELLANT
                                                   PatMontgomery@Gmail.com


                                              2
                            CERTIFICATE OF SERVICE

      I, PATRICK MONTGOMERY, do hereby certify that I have filed the aforegoing

Appellant’s Motion for Extension of Time to File Petition for

Discretionary Review with the state efiling system, and requested service upon counsel

for Respondent Bexar County District Attorney’s Office.

                                                /s/

                                                __________________________

                                                PATRICK B. MONTGOMERY




                                            3
                CRIMINAL APPEAL CASE NO. ________________
                 4TH COURT OF APPEALS NO. 04-14-00532-CR


PAUL AGUILAR                             §                    IN THE COURT OF
                                         §
VS.                                      §                    CRIMINAL APPEALS
                                         §
THE STATE OF TEXAS                       §                    AUSTIN, TEXAS



 ORDER REGARDING APPELLANT’S FIRST MOTION FOR EXTENSION OF
  TIME TO FILE PETITION FOR WRIT OF DISCRETIONARY REVIEW




      On this the _______ day of _______________________, 20__, came to be heard
Appellant’s Motion for Extension of Time to File Petition for Writ of Discretionary
Review, and it appears to the Court that this Motion should be:




GRANTED / DENIED




      IT IS THEREFORE ORDERED that the deadline for filing the
Petition for Writ of Discretionary Review is the ________ day of
__________________________,20____.




                                                       ________________________
                                                       JUDGE PRESIDING
                                             4